DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/12/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sound pickup unit”, “storage unit”, “extraction unit“, “identification unit”, “output unit”, “learning sound acquisition unit”, “spectrum pattern estimation unit”, “behavior label acquisition unit”, “feature value extraction unit” in claims 8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonezawa et al. (JP 2011237865 A – An English translated Document including page 1- page 12 also provided).
Regarding claim 1: Yonezawa teaches a behavior identification method in a behavior identification device that identifies a behavior of a person by sound made by the person, the behavior identification method comprising:
	acquiring surrounding sound (Fig. 1: Microphone 18a picking up surrounding sound in a space); 
	extracting a feature value that is specified by a spectrum pattern stored in a storage unit and included in spectrum information generated from sound made by a person performing a predetermined behavior from the sound acquired (Fig. 1, Fig. 2, and Fig. 6: Microcontroller 18b in combination with Watching Server 20 to executing programs 242, 243, 283, and 284; and Pattern database storage area 303 of the data storage area 30 to produce simplified spectrograms and then to produce score values; Fig. 7: Score values of the simplified spectrogram of the acquired surrounding sound extracted; also see page. 5: lines 23-57, page. 6: lines 43-57, and page 7: lines 1-30); 
	identifying the predetermined behavior by the feature value (see page 7: lines 15-30); and 
	outputting information indicating the predetermined behavior identified (page. 8: lines 38-41).
Regarding claim 2: Yonezawa teaches the behavior identification method according to claim 1, wherein in the identification, the predetermined behavior is identified by inputting the feature value into a behavior identification model established by machine learning using the feature value as an input value and the predetermined behavior as an output value (see page 7: lines 15-30; also see page 7: lines 37-42).
Regarding claim 3: Yonezawa teaches the behavior identification method according to claim 1, wherein the spectrum information is a frequency spectrogram, the spectrum pattern is a frequency pattern repeatedly appearing in the frequency spectrogram, and the feature value is a level of the frequency pattern at each time point (Fig. 8: Steps S1-S7 and Fig. 5: Spectrograms in Time and Frequency Coordinates; also see page 5 – lines 47-57 and page. 6: lines 8-18).
Regarding claim 4: Yonezawa teaches the behavior identification method according to claim 1, further comprising:27 P7722USacquiring sound made by the person performing the predetermined behavior as learning sound; and estimating a spectrum pattern from spectrum information generated from the learning sound acquired and storing the spectrum pattern estimated in the storage unit (see page 7: lines 15-30).
Regarding claim 5: Yonezawa teaches the behavior identification method according to claim 4, further comprising:
	acquiring a behavior label for specifying the predetermined behavior when the learning sound is made and extracting a feature value that is specified by the spectrum pattern stored in the storage unit from the learning sound acquired (Fig. 8: Step S1-S7 and Fig. 9: Step S21); and 
	machine-learning a behavior identification model by using the feature value extracted from the learning sound as an input value and the behavior label acquired as an output value, wherein in the identification, the predetermined behavior is identified by inputting the feature value extracted from the sound acquired into the behavior identification model (Fig. 9: Step S23 and page. 7: lines 23-29; wherein the score patterns stored in Situation pattern database storage 303 reads on the claimed “behavior identification model”). 
Regarding claims 8-9: the method claim discussed in claim 1 above also supports these corresponding behavior identification device and non-transitory computer-readable recording medium claims.
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valenti et al. (A neural network approach for sound event detection in real life audio – Cited IDS).
Regarding claim 10: a machine learning method in a machine learning device that machine-learns a behavior identification model for identifying a behavior of a person, the machine learning method comprising:
	acquiring sound made by a person performing a predetermined behavior as learning sound (Fig. 1: Recorded audio channel 1 and 2; and page. 2755 - Section II. Proposed Method and A. Feature representations); 
	estimating a spectrum pattern from spectrum information generated from the learning sound acquired and storing the spectrum pattern estimated in a storage unit; 
	a behavior label for specifying the predetermined behavior (Fig. 1: Training phase and page 2755 - Section B: Neural Network); 
	extracting a feature value that is specified by the spectrum pattern stored in the storage unit from the learning sound acquired (Fig. 1: Testing phase Feature extraction and Frame-wise features); and 
	machine-learning a behavior identification model by using the feature value extracted from the learning sound as an input value and the behavior label acquired as an output value (Fig. 1: Testing phase: ANN testing and pages 2755-2756 – Section C: Sound event detection and classification).
Regarding claims 11-12: the method claim discussed in claim 10 above also supports these corresponding machine-learning device and non-transitory computer-readable recording medium claims.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6: the recited prior art fails to teach a specific behavior identification method comprising: 
	after identifying the predetermined behavior, reading the spectrum pattern from the storage unit, 
	estimating a spectrum pattern that has a minimum difference to the spectrum pattern read and reproduces the sound acquired, and 
	updating the spectrum pattern stored in the storage unit to the spectrum pattern estimated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654